Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 

Claims 1 and 3-7 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Michiko JP 2010-269029.   Applicant arguments and amendments filed 12/20/21 are sufficient to overcome the previously cited prior art. Specifically, in conjunction with the structural features of the claim, claim 1 has been amended to recite “an application amount of the water repellent agent of 0.3 to 3.0 parts by weight relative to 100 parts by weight of cotton fiber”.  Michiko teaches the water repellent application at 0.05 to 0.15 parts by weight based on 100 parts by weight of the fibers (paragraph 0015).  In the present specification, (published application US 2019/0183691) it is taught the water repellent agent 0.3 parts by weight or more relative to 100 parts by weight of the cotton fiber (paragraph 0023).  The present invention teaches criticality of the 0.3 which is said to be much larger of an application amount of water repellent agent than for usual absorbent articles with a cotton surface fiber for the benefit of reducing liquid retention properties and eliminating a surface sticky feeling (paragraph 0023). Since Michiko does not teach an amount of water repellant in the claimed range and Applicant has provided criticality for the range, the examiner contends the prior art fails to reasonably teach or suggest all of the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781